On Petition for Reinstatement.
This cause came on for further consideration upon the filing on May 3, 1996 of a petition for reinstatement by respondent, Laurice Maxine Koury, Attorney Registration No. 0010782. In accordance with Gov.Bar R. V(10)(F), respondent’s petition for reinstatement was referred to the Board of Commissioners on Grievances and Discipline. The board filed its Final Report in this court on June 26,1997, recommending that respondent be reinstated to the practice of law. No objections to said Final Report were filed. Upon consideration thereof,
IT IS ORDERED by this court that the petition for reinstatement of respondent be, and hereby is, denied.
IT IS FURTHER ORDERED by the court that respondent be taxed the costs of these proceedings in the amount of $1,418.43, less the deposit of $500, for a total balance due of $918.43, which costs shall be payable to this court on or before ninety days from the date of this order. It is further ordered that if these costs are not paid in full on or before ninety days from the date of this order, interest at the rate of ten percent per annum shall accrue as of ninety days from the date of this order, on the balance of unpaid board costs and that respondent may not file a petition for reinstatement until such time as costs, including all accrued interest, have been paid in full.
IT IS FURTHER ORDERED that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the cost of publication.
For earlier cases, see Disciplinary Counsel v. Koury (1990), 50 Ohio St.3d 150, 552 N.E.2d 941; and Disciplinary Counsel v. Koury (1993), 66 Ohio St.3d 1220, 612 N.E.2d 1238.
Moyer, C.J., Resnick, Pfeifer, Cook and Lundberg Stratton, JJ., concur.
Douglas and F.E. Sweeney, JJ., dissent.